United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF COMMERCE, NATIONAL
OCEANIC & ATMOSPHERIC
ADMINISTRATION, NATIONAL OCEAN
SERVICE, Silver Spring, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1061
Issued: December 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2010 appellant filed a timely appeal from a February 1, 2010 decision of the
Office of Workers’ Compensation Programs denying her occupational disease claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty.
On appeal, appellant contends that a June 10, 2008 incident, preceded by a pattern of
harassment and reprisals, caused her claimed condition.
FACTUAL HISTORY
On February 6, 2009 appellant, then a 60-year-old editor analyst, filed an occupational
disease claim for anxiety due to discrimination, harassment, disparate treatment, reprisals and a

hostile work environment on or before June 11, 2008. Her supervisor noted that her position
required coordinating correspondence. Appellant’s supervisor stated that he could not confirm
her allegations. Appellant stopped work on June 11, 2008 and did not return.
In February 17 and March 20, 2009 letters, appellant noted that she filed an Equal
Employment Opportunity (EEO) Commission complaint for “ongoing discrimination (reprisal).”
She submitted documents regarding the status of the complaint.
In an April 7, 2009 letter, the Office advised appellant of the additional evidence needed
to establish her claim, including a detailed description of the identified work factors and a
medical report from her attending physician explaining any causal relationship between those
factors and the claimed emotional illness.
In an April 18, 2009 letter, appellant responded that on June 10, 2008 she received an
e-mail from a supervisor requesting that she not include extraneous e-mails in outgoing
correspondence. She characterized the supervisor’s e-mail as an improper attempt to filter and
interfere with her assignments in retaliation for a February 2007 settlement agreement.
Appellant became upset and left to seek medical treatment.
Appellant submitted reports from Dr. Loreto S. Albiol, an attending Board-certified
internist, holding her off work from May 2008 to April 30, 2009 due to anxiety and depression.1
By decision dated September 18, 2009, the Office denied the claim on the grounds that
appellant failed to establish any compensable factors of employment. It found that she
established as factual that she received e-mails on June 10, 2008 and on prior occasions advising
her not to include extraneous e-mails in outgoing correspondence. The Office found that
supervisory evaluation of appellant’s work was not a compensable employment factor as no
administrative error or abuse was shown. It further found that she did not establish her
allegations of disparate treatment, harassment, retaliation, reprisals or a hostile work
environment.
In a September 26, 2009 letter, appellant requested a review of the written record. She
asserted that she included only necessary material in her correspondence. Appellant alleged that
her supervisors were attempting to filter her work assignments as part of unlawful and criminal
reprisals.
Appellant submitted a September 14, 2009 report from Dr. Smita Patel, an attending
Board-certified psychiatrist, diagnosing major depression. She also provided correspondence
showing that the EEO claim remained unresolved.2

1

Appellant also submitted reports from a social worker which do not constitute medical evidence. Sedi L.
Graham, 57 ECAB 494 (2006) (the reports of a social worker do not constitute competent medical evidence, as a
social worker is not a physician as defined by 5 U.S.C. § 8101(2) of the Act).
2

Appellant submitted July 8, July 9 and December 11, 2009 letters from the employing establishment denying
leave and transfer requests made in 2009. She also provided a chronology of events related to an occupational
hearing loss claim. These documents do not address the identified work factors.

2

By decision dated February 1, 2010, an Office hearing representative affirmed the denial
of appellant’s emotional condition claim on the grounds that she did not establish any
compensable factors of employment. The hearing representative found that she did not provide a
detailed statement of the alleged work factors other than the June 10, 2008 e-mail, an
administrative matter where no error or abuse was shown.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.4
Generally, an employee’s emotional reaction to administrative or personnel actions taken
by the employing establishment is not covered because such matters pertain to procedures and
requirements of the employer and are not directly related to the work required of the employee.5
An administrative or personnel matter will be considered to be an employment factor, however,
where the evidence discloses error or abuse on the part of the employing establishment.6 An
employee’s frustration from not being permitted to work in a particular environment or to hold a
particular position is not compensable.7 Likewise, an employee’s dissatisfaction with perceived
poor management is not compensable under the Act.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
3

5 U.S.C. §§ 8101-8193.

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

6

See James R. Norris, 52 ECAB 93 (2000).

7

Barbara J. Latham, 53 ECAB 316 (2002).

8

Id.

9

See Norma L. Blank, 43 ECAB 384. (1992).

3

record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.10
The Board has held that incidents of discrimination, harassment or retaliation by
supervisors and coworkers, if established as occurring and arising from the employee’s
performance of his or her regular duties, could constitute employment factors.11 To give rise to a
compensable disability under the Act, there must be probative and reliable evidence that
harassment or discrimination did in fact occur.12 Mere perceptions of harassment, retaliation or
discrimination are not compensable under the Act.13
ANALYSIS
Appellant alleged that she sustained an anxiety condition as a result of employment
incidents which the Office found to be noncompensable. Therefore, the Board must review
whether the alleged incidents are covered employment factors under the terms of the Act.
The Board notes that appellant did not attribute her emotional condition to her regular or
specially assigned duties under Cutler. Appellant attributed her emotional condition, in part, to a
June 10, 2008 e-mail from her supervisor requesting that she not append certain e-mails to
outgoing correspondence. However, the Board has characterized supervisory discussions or
evaluations of job performance as administrative or personnel matters, covered only when error
or abuse is established.14 In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.15 To
support such a claim, a claimant must establish a factual basis by providing probative and
reliable evidence.16 In this case, appellant did not submit a copy of the June 10, 2008 e-mail or
any evidence corroborating her allegations of impropriety. As she did not establish that the
supervisor’s e-mail constituted error or abuse, she did not establish a compensable factor of
employment in this respect.
Appellant also contended that the June 10, 2008 e-mail was an illegal attempt to filter or
interfere with her work. However, an employee’s dissatisfaction with the way a supervisor
performs his or her duties or exercises discretion in assigning work is not compensable absent
administrative error or abuse.17 Appellant did not submit any evidence corroborating her
allegations of improper supervisory actions. The Board has held that mere allegations, in the
10

Id.

11

Janice I. Moore, 53 ECAB 777 (2002). See David W. Shirey, 42 ECAB 783 (1991).

12

Janice I. Moore, id.

13

Kim Nguyen, 53 ECAB 127 (2001).

14

Roger W. Robinson, 54 ECAB 846 (2003).

15

Ruth S. Johnson, 46 ECAB 237 (1994).

16

See Barbara J. Nicholson, 45 ECAB 843 (1994).

17

Donney T. Drennon-Gala, 56 ECAB 469 (2005); Linda J. Edward-Delgado, 55 ECAB 401 (2004).

4

absence of factual corroboration, are insufficient to meet a claimant’s burden of proof.18
Therefore, appellant has not established a compensable work factor in this regard.
Appellant also attributed her condition to a pattern of harassment, disparate treatment and
reprisals related to a February 2007 settlement agreement. Incidents of harassment and reprisals,
if established as factual and arising from the employee’s performance of duty, could constitute
employment factors.19 Appellant submitted documents regarding an EEO complaint. She did
not provide a final agreement, finding of wrongdoing or corroboration of any incident of
harassment or reprisal. The absence of such documentation does not support appellant’s
contentions. As she has not established these incidents as factual, she has not established a
compensable employment factor under the Act with respect to the claimed discrimination,
retaliation and disparate treatment.
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty as she failed to establish any compensable factors of
employment. As appellant has not established any compensable work factors, the remainder of
the medical record need not be addressed.20
On appeal, appellant contends that a June 10, 2008 incident, preceded by a pattern of
harassment and reprisals, caused the claimed emotional condition. As stated, she did not submit
sufficient evidence to establish any compensable factor of employment. The Office properly
denied appellant’s claim.
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty.

18

Bonnie Goodman, 50 ECAB 139 (1998).

19

Janice I. Moore, 53 ECAB 777 (2002).

20

Margaret S. Krzycki, 43 ECAB 496, 502 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2010 is affirmed.
Issued: December 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

